Per Curiam.
The relator, Joseph Flynn, was appointed patrolman on April 17, 1889, and was dismissed from the force on the 1st day of August, 1890. He was charged with the violation of the rule of the department which provides that a member while in uniform shall' not enter a saloon, except in the performance of his duty. Charges were preferred in proper form, and a trial was had, and testimony taken. A certiorari was granted, and the pro*99ceedings before the commissioner are now before us for review. The learned counsel for the relator contends that there was not sufficient evidence to uphold the finding that he (Flynn) was guilty of the charge. The testimony before the commissioner was conflicting, and, after a careful review of the record, we see no reason to disturb his conclusion. The relator complains that on the trial an envelope, containing his previous record in the department, was received in evidence. No objection was taken at the time, and we assume that the contents were the same as printed at folio 33. It does not appear that the envelope was sealed, or that the relator was not allowed to read its contents. We cannot understand why the envelope was offered in evidence, and do not approve of the practice, but cannot see that any injury was done to the relator. Mr. and Mrs. McCabe did not fail to appear for cross-examination. Their examination was completed, and, if the counsel for relator desired their appearance again for cross-examination, his remedy was by subpoena, and by attachment for non-attendance. Proceedings affirmed, with $50 costs and disbursements.